                Case 16-24792-LMI          Doc 85      Filed 10/30/19       Page 1 of 10

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

In re:      Noelia Esther Valdes                                  &DVH1R16-24792-LMI
                                                                  
                                                                  
Debtor(s)                                                         


           CHAPTER 7 TRUSTEE¶S FINAL ACCOUNT AND DISTRIBUTION
    REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

        SONEET R. KAPILA, CHAPTER 7 TRUSTEE, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

          $OOIXQGVRQKDQGKDYHEHHQGLVWULEXWHGLQDFFRUGDQFHZLWKWKH7UXVWHH¶s Final Report and, if
DSSOLFDEOHDQ\RUGHURIWKH&RXUWPRGLI\LQJWKH)LQDO5HSRUW7KHFDVHLVIXOO\DGPLQLVWHUHGDQGDOO
assets and funds which have come under the trustee¶s control in this case have been properly accounted
IRUDVSURYLGHGE\ODZ7KHWUXVWHHKHUHE\UHTXHVWVWREHGLVFKDUJHGIURPIXUWKHUGXWLHVDVDWUXVWHH

         $VXPPDU\RIDVVHWVDEDQGRQHGDVVHWVH[HPSWWRWDOGLVWULEXWLRQVWRFODLPDQWVFODLPV
discharged without payment, and expenses of administration is provided below:




 Assets Abandoned: $3,000.00                                   Assets Exempt:       $1,177,000.00
 (without deducting any secured claims)

 Total Distribution to Claimants:     $5,780.05                Claims Discharged
                                                               Without Payment: $177,403.19

 Total Expenses of Administration: $19,219.95


          7RWDOJURVVUHFHLSWVRI$25,000.00 (see Exhibit 1), minus funds paid to the debtor and third
parties of $0.00 (see Exhibit 2), yielded net receipts of $25,000.00 from liquidation of the property of the
estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
               Case 16-24792-LMI           Doc 85      Filed 10/30/19         Page 2 of 10

                                            CLAIMS            CLAIMS           CLAIMS          CLAIMS
                                          SCHEDULED          ASSERTED         ALLOWED           PAID

SECURED CLAIMS
(from Exhibit 3)                              3,361,895.00       730,330.54             0.00             0.00

PRIORITY CLAIMS
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4)                                  0.00        19,219.95        19,219.95       19,219.95
    PRIOR CHAPTER
    ADMIN. FEES AND
    CHARGES (from Exhibit 5)                          0.00             0.00             0.00             0.00
    PRIORITY UNSECURED
    CLAIMS (from Exhibit 6)                      25,885.00        35,728.38         2,466.94        2,466.94
GENERAL UNSECURED
CLAIMS (from Exhibit 7)                               0.00       218,052.65       180,716.30        3,313.11

TOTAL DISBURSEMENTS                          $3,387,780.00    $1,003,331.52      $202,403.19      $25,000.00



        7KLVFDVHZDVRULJLQDOO\ILOHGXQGHU&KDSWHU7 on 11/01/2016.
The case was pending for 36 months.

         $OOHVWDWHEDQNVWDWHPHQWVGHSRVLWVOLSVDQGFDQFHOHGFKHFNVKDYHEHHQVXEPLWWHGWRWKH
United States Trustee.

          $QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHILQDODFFRXQWLQJRIWKHDVVHWVRI
the estate is attached as Exhibit 87KHFDVKUHFHLSWVDQGGLVEXUVHPHQWVUHFRUGVIRUHDFKHVWDWHEDQN
account, showing the final accounting of the receipts and disbursements of estate funds is attached as
Exhibit 9.

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.


Dated: 10/04/2019                    By: /s/ SONEET R. KAPILA, CHAPTER 7 TRUSTEE
                                                                Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
$FWH[HPSWLRQ&)5 D  DSSOLHV




UST Form 101-7-TDR (10/1/2010)
                            Case 16-24792-LMI                 Doc 85        Filed 10/30/19           Page 3 of 10




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


EXHIBIT 1 - GROSS RECEIPTS

                                                                                                  UNIFORM                       $ AMOUNT
DESCRIPTION
                                                                                                 TRAN. CODEï                    RECEIVED
Appliances                                                                                            1129-000                     3,000.00

Electronics                                                                                           1129-000                     3,500.00

FPL                                                                                                   1129-000                     3,000.00

Furs and jewelry                                                                                      1129-000                     1,000.00

Household goods and furnishings                                                                       1129-000                     2,000.00

Treadmill                                                                                             1129-000                      100.00

3rd Party Transfer Claims                                                                             1241-000                    12,400.00

TOTAL GROSS RECEIPTS                                                                                                             $25,000.00

ï The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 - FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                  UNIFORM                       $ AMOUNT
PAYEE                                   DESCRIPTION
                                                                                                 TRANS. CODE                       PAID
                                                                       None

TOTAL FUNDS PAID TO DEBTOR & THIRD PARTIES


EXHIBIT 3 - SECURED CLAIMS

                                                       UNIFORM    CLAIMS
  CLAIM                                                                                      CLAIMS                 CLAIMS      CLAIMS
                          CLAIMANT                      TRAN.  SCHEDULED
   NO.                                                                                      ASSERTED               ALLOWED       PAID
                                                        CODE   (from Form 6D)
      4        Real Time Resolutions, Inc.               4110-000                   N/A          730,330.54              0.00          0.00

 NOTFILED Glenda Baldriche                               4110-000             123,124.00                0.00             0.00          0.00

 NOTFILED DAMAYURIS ORTEGA                               4110-000             132,216.00                0.00             0.00          0.00

 NOTFILED ditech                                         4110-000             400,000.00                0.00             0.00          0.00

 NOTFILED Real Time Resolutions                          4110-000             383,000.00                0.00             0.00          0.00

 NOTFILED Regulatory and Economic                        4110-000              23,625.00                0.00             0.00          0.00

 NOTFILED IRS/Centralized Lien Operation                 4110-000              44,000.00                0.00             0.00          0.00

 NOTFILED CENTRAL MORTGAGE                               4110-000          1,555,930.00                 0.00             0.00          0.00

 NOTFILED OCWEN LOAN SERV.                               4110-000             700,000.00                0.00             0.00          0.00

TOTAL SECURED CLAIMS                                                      $3,361,895.00         $730,330.54             $0.00         $0.00



UST Form 101-7-TDR (10/1/2010)
                         Case 16-24792-LMI        Doc 85    Filed 10/30/19            Page 4 of 10




EXHIBIT 4 - CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                             UNIFORM
                                                       CLAIMS                  CLAIMS            CLAIMS         CLAIMS
                   PAYEE                      TRAN.
                                                     SCHEDULED                ASSERTED          ALLOWED          PAID
                                              CODE
SONEET R. KAPILA, CHAPTER 7                   2100-000           N/A                 3,250.00        3,250.00      3,250.00
TRUSTEE
SONEET R. KAPILA, CHAPTER 7                   2200-000           N/A                    52.64          52.64          52.64
TRUSTEE
Stearns Weaver Miller, et al                  3210-000           N/A                12,435.00      12,435.00      12,435.00

Stearns Weaver Miller, et al                  3220-000           N/A                   901.29         901.29        901.29

KAPILAMUKAMAL, LLP                            3410-000           N/A                 1,728.00        1,728.00      1,728.00

KAPILAMUKAMAL, LLP                            3420-000           N/A                    21.48          21.48          21.48

Signature Bank                                2600-000           N/A                   831.54         831.54        831.54

TOTAL CHAPTER 7 ADMIN. FEES and CHARGES                          N/A               $19,219.95     $19,219.95     $19,219.95


EXHIBIT 5 - PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                             UNIFORM
                                                       CLAIMS                  CLAIMS            CLAIMS         CLAIMS
                   PAYEE                      TRAN.
                                                     SCHEDULED                ASSERTED          ALLOWED          PAID
                                              CODE
                                                         None

TOTAL PRIOR CHAPTER ADMIN. FEES and CHARGES


EXHIBIT 6 - PRIORITY UNSECURED CLAIMS

                                             UNIFORM    CLAIMS                 CLAIMS
 CLAIM                                                                        ASSERTED           CLAIMS         CLAIMS
                       CLAIMANT               TRAN.  SCHEDULED
  NO.                                                                        (from Proofs of    ALLOWED          PAID
                                              CODE   (from Form 6E)
                                                                                 Claim)
     5      Miami-Dade county, Florida        5800-000                 N/A          33,261.44           0.00           0.00

     6      INTERNAL REVENUE SERVICE          5800-000                 N/A           2,466.94        2,466.94      2,466.94

NOTFILED IRS/Centralized Lien Operation       5800-000           13,579.00               0.00           0.00           0.00

NOTFILED Fidelity National Title Insurance    5800-000            9,500.00               0.00           0.00           0.00

NOTFILED RECEIVE RECOV                        5800-000            2,029.00               0.00           0.00           0.00

NOTFILED NATIONWIDE REC                       5800-000             777.00                0.00           0.00           0.00

TOTAL PRIORITY UNSECURED CLAIMS                                 $25,885.00         $35,728.38      $2,466.94      $2,466.94


EXHIBIT 7 - GENERAL UNSECURED CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 16-24792-LMI             Doc 85   Filed 10/30/19      Page 5 of 10




                                               UNIFORM    CLAIMS          CLAIMS
 CLAIM                                                                   ASSERTED           CLAIMS         CLAIMS
                    CLAIMANT                    TRAN.  SCHEDULED
  NO.                                                                   (from Proofs of    ALLOWED          PAID
                                                CODE   (from Form 6F)
                                                                            Claim)
    1     PYOD, LLC its successors and          7100-000          N/A             644.32         644.32         13.00
          assigns as assignee
    2     Damayuris Ortega                      7100-000          N/A         132,216.00      132,216.00      2,667.49

    3     Verizon                               7100-000          N/A             596.46            0.00          0.00

    6     INTERNAL REVENUE SERVICE              7100-000          N/A          30,875.54       30,875.54       622.92

    6     INTERNAL REVENUE SERVICE              7400-000          N/A          16,499.75       16,499.75          0.00

    7     American Express Bank FSB             7100-000          N/A           3,029.27            0.00          0.00

    8     American Express Bank FSB             7100-000          N/A           1,350.37            0.00          0.00

    9     American Express Bank FSB             7100-000          N/A           7,244.08            0.00          0.00

    10    American Express Bank FSB             7100-000          N/A           3,162.33            0.00          0.00

    11    Portfolio Recovery Associates, LLC    7100-000          N/A             480.69         480.69           9.70

    12    PYOD, LLC its successors and          7100-000          N/A          21,953.84            0.00          0.00
          assigns as assignee
TOTAL GENERAL UNSECURED CLAIMS                                    N/A       $218,052.65      $180,716.30     $3,313.11




UST Form 101-7-TDR (10/1/2010)
                                                          Case 16-24792-LMI         Doc 85         Filed 10/30/19               Page 6 of 10

                                                                                      FORM 1                                                                                              Exhibit 8
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                          Page: 1
                                                                                   ASSET CASES
Case Number:           16-24792 LMI                                                                            Trustee:                         SONEET R. KAPILA, CHAPTER 7 TRUSTEE
Case Name:             Noelia Esther Valdes                                                                    Filed (f) or Converted (c):      11/01/16 (f)
                                                                                                                D 0HHWLQJ'DWH            12/07/16
Period Ending: 10/04/19                                                                                        Claims Bar Date:                 05/26/17

                                          1                                     2                             3                           4                   5                       6
                                                                                                     Estimated Net Value                                                         Asset Fully
                                                                             Petition/          (Value Determined By Trustee,          Property          Sale/Funds           Administered (FA)/
                                  Asset Description                        Unscheduled             Less Liens, Exemptions,           Abandoned           Received by           Gross Value of
 Ref #                 (Scheduled And Unscheduled (u) Property)               Values                   and Other Costs)           2$  D $EDQGRQ      the Estate          Remaining Assets

  1      11901 SW 45 St Miami FL 33175                                          905,000.00                                0.00                                         0.00          FA
         EXEMPT
  2      741 SW 98 PL Cir Miami FL 33174                                        272,000.00                                0.00                                         0.00          FA
         EXEMPT
  3      Appliances                                                                 3,000.00                         3,000.00                                      3,000.00          FA

  4      Electronics                                                                3,500.00                         3,500.00                                      3,500.00          FA

  5      Household goods and furnishings                                            2,000.00                         2,000.00                                      2,000.00          FA

  6      Treadmill                                                                   100.00                             100.00                                      100.00           FA

  7      Wearing apparel                                                            2,000.00                              0.00                                         0.00          FA

  8      Furs and jewelry                                                           1,000.00                         1,000.00                                      1,000.00          FA

  9      American Express retirement                                                 700.00                               0.00                                         0.00          FA

  10     FPL                                                                        3,000.00                         3,000.00                                      3,000.00          FA

  11     FPL Real Estate Broker                                                          0.00                             0.00                                         0.00          FA

  12     Child Support                                                               300.00                               0.00                                         0.00          FA

  13     Met Life                                                                        0.00                             0.00                                         0.00          FA

  14     3rd Party Transfer Claims (u)                                                   0.00                       12,400.00                                     12,400.00          FA

TOTALS (Excluding Unknown Values)                                            $1,192,600.00                         $25,000.00                                 $25,000.00                     $0.00
Major activities affecting case closing:
CBD: 5/26/17 - CLAIM OBJECTIONS COMPLETE
TAX RETURN: FINAL RETURN FILED

THE TRUSTEE SETTLED WITH THE DEBTOR FOR HER ASSETS OVER EXEMPTIONS. TFR

Initial Projected Date of Final Report (TFR): May 01, 2018                                         Current Projected Date of Final Report (TFR): February 05, 2019 (Actual)
                                                Case 16-24792-LMI          Doc 85        Filed 10/30/19           Page 7 of 10

                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 1

Case Number:           16-24792 LMI                                                              Trustee:                SONEET R. KAPILA, CHAPTER 7 TRUSTEE
Case Name:             Noelia Esther Valdes                                                      Bank Name:              Signature Bank
                                                                                                 Account:                ******5096 - Checking
Taxpayer ID#:          **-***7967                                                                Blanket Bond:           $56,290,000.00 (per case limit)
Period Ending:         10/04/19                                                                  Separate Bond:          N/A

   1             2                      3                                       4                                                 5                    6                  7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements        Checking
  Date      Ref. #           Paid To / Received From                Description of Transaction              Tran. Code            $                    $           Account Balance

05/09/17   Asset #14 CHASE CASHIERS CHECK                 PAYMENT PER ORDER DATED 4/6/17 (DE                1241-000              11,250.00                              11,250.00
                                                          51)
05/09/17               CHASE CASHIERS CHECK               PAYMENT PER ORDER DATED 4/6/17 (DE                                       1,250.00                              12,500.00
                                                          51)
05/09/17   Asset #14                                      PAYMENT PER ORDER                       1,150.00 1241-000                                                      12,500.00
                                                          DATED 4/6/17 (DE 51)
05/09/17   Asset #6                                                                                 100.00 1129-000                                                      12,500.00
05/31/17               Signature Bank                     Bank and Technology Services Fee                  2600-000                                       16.95         12,483.05
06/09/17   Asset #3    CHASE CASHIERS CHECK               PAYMENT PER ORDER DATED 4/6/17 (DE                1129-000               1,250.00                              13,733.05
                                                          51)
06/30/17               Signature Bank                     Bank and Technology Services Fee                  2600-000                                       24.70         13,708.35
07/14/17   Asset #10 CHASE CASHIERS CHECK                 PAYMENT PER ORDER DATED 4/6/17 (DE                1129-000               1,250.00                              14,958.35
                                                          51)
07/31/17               Signature Bank                     Bank and Technology Services Fee                  2600-000                                       25.66         14,932.69
08/03/17   Asset #10 CHASE CASHIERS CHECK                 PAYMENT PER ORDER DATED 4/6/17 (DE                1129-000               1,250.00                              16,182.69
                                                          51)
08/31/17               Signature Bank                     Bank and Technology Services Fee                  2600-000                                       32.46         16,150.23
09/06/17               CHASE CASHIER'S CHECK              PAYMENT PER ORDER DATED 4/6/17 (DE                                       1,250.00                              17,400.23
                                                          51)
09/06/17   Asset #10                                      PAYMENT PER ORDER                         500.00 1129-000                                                      17,400.23
                                                          DATED 4/6/17 (DE 51)
09/06/17   Asset #5                                                                                 750.00 1129-000                                                      17,400.23
09/29/17               Signature Bank                     Bank and Technology Services Fee                  2600-000                                       30.64         17,369.59
10/09/17   Asset #5    CHASE CASHIERS CHECK               PAYMENT PER ORDER DATED 4/6/17 (DE                1129-000               1,250.00                              18,619.59
                                                          51)
10/31/17               Signature Bank                     Bank and Technology Services Fee                  2600-000                                       35.88         18,583.71
11/15/17   Asset #3    CHASE CASHIERS CHECK               PAYMENT PER ORDER DATED 4/6/17 (DE                1129-000               1,250.00                              19,833.71
                                                          51)
                                               Case 16-24792-LMI          Doc 85        Filed 10/30/19           Page 8 of 10

                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 2

Case Number:          16-24792 LMI                                                              Trustee:                SONEET R. KAPILA, CHAPTER 7 TRUSTEE
Case Name:            Noelia Esther Valdes                                                      Bank Name:              Signature Bank
                                                                                                Account:                ******5096 - Checking
Taxpayer ID#:         **-***7967                                                                Blanket Bond:           $56,290,000.00 (per case limit)
Period Ending:        10/04/19                                                                  Separate Bond:          N/A

   1             2                     3                                       4                                                 5                    6                  7

 Trans.    Check or                                                                                         Uniform           Receipts          Disbursements        Checking
  Date      Ref. #          Paid To / Received From                Description of Transaction              Tran. Code            $                    $           Account Balance

11/30/17              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       35.52         19,798.19
12/04/17   Asset #4   CHASE CASHIERS CHECK               PAYMENT PER ORDER DATED 4/6/17 (DE                1129-000               1,250.00                              21,048.19
                                                         51)
12/29/17              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       37.32         21,010.87
01/08/18              CHASE CASHIERS CHECK               PAYMENT PER ORDER DATED 4/6/17 (DE                                       1,250.00                              22,260.87
                                                         51)
01/08/18   Asset #4                                                                                750.00 1129-000                                                      22,260.87
01/08/18   Asset #3                                      PAYMENT PER ORDER                         500.00 1129-000                                                      22,260.87
                                                         DATED 4/6/17 (DE 51)
01/31/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       44.51         22,216.36
02/09/18   Asset #4   CHASE CASHIERS CHECK               PAYMENT PER ORDER DATED 4/6/17 (DE                1129-000               1,250.00                              23,466.36
                      NOELIA E VALDES REMITTER           51)
02/28/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       39.81         23,426.55
03/15/18              CHASE CASHIERS CHECK -             PAYMENT PER ORDER DATED 4/6/17 (DE                                       1,250.00                              24,676.55
                      REMITTER NOELIA E VALDES           51)
03/15/18   Asset #4                                                                                250.00 1129-000                                                      24,676.55
03/15/18   Asset #8                                      PAYMENT PER ORDER                       1,000.00 1129-000                                                      24,676.55
                                                         DATED 4/6/17 (DE 51)
03/30/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       44.40         24,632.15
04/30/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       47.07         24,585.08
05/31/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       46.98         24,538.10
06/29/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       43.87         24,494.23
07/31/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       48.32         24,445.91
08/31/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       46.71         24,399.20
09/28/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       42.11         24,357.09
10/31/18              Signature Bank                     Bank and Technology Services Fee                  2600-000                                       49.55         24,307.54
                                               Case 16-24792-LMI            Doc 85        Filed 10/30/19           Page 9 of 10

                                                                       Form 2                                                                                                    Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                    Page: 3

Case Number:          16-24792 LMI                                                                Trustee:                SONEET R. KAPILA, CHAPTER 7 TRUSTEE
Case Name:            Noelia Esther Valdes                                                        Bank Name:              Signature Bank
                                                                                                  Account:                ******5096 - Checking
Taxpayer ID#:         **-***7967                                                                  Blanket Bond:           $56,290,000.00 (per case limit)
Period Ending:        10/04/19                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                    6                   7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                    $            Account Balance

11/30/18              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        44.95         24,262.59
12/31/18              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        46.36         24,216.23
01/31/19              Signature Bank                      Bank and Technology Services Fee                   2600-000                                        47.77         24,168.46
06/07/19     1001     SONEET R. KAPILA, CHAPTER 7 Dividend of 100.000000000%                                 2100-000                                   3,250.00           20,918.46
                      TRUSTEE
06/07/19     1002     KAPILAMUKAMAL, LLP                  Dividend of 100.000000000%                         3410-000                                   1,728.00           19,190.46
06/07/19     1003     KAPILAMUKAMAL, LLP                  Dividend of 100.000000000%                         3420-000                                        21.48         19,168.98
06/07/19     1004     Stearns Weaver Miller, et al        Dividend of 100.000000000%                         3210-000                                  12,435.00                6,733.98
06/07/19     1005     Stearns Weaver Miller, et al        Dividend of 100.000000000%                         3220-000                                       901.29              5,832.69
06/07/19     1006     SONEET R. KAPILA, CHAPTER 7 Dividend of 100.000000000%                                 2200-000                                        52.64              5,780.05
                      TRUSTEE
06/07/19     1007     INTERNAL REVENUE SERVICE            Dividend of 100.000000000%, Claim No. 6            5800-000                                   2,466.94                3,313.11
06/07/19     1008     PYOD, LLC its successors and        Dividend of 2.017525030%, Claim No. 1              7100-000                                        13.00              3,300.11
                      assigns as assignee
06/07/19     1009     Portfolio Recovery Associates,      Dividend of 2.017525030%, Claim No. 11             7100-000                                         9.70              3,290.41
                      LLC
06/07/19     1010     Damayuris Ortega                    Dividend of 2.017525030%, Claim No. 2              7100-000                                   2,667.49                 622.92
06/07/19     1011     INTERNAL REVENUE SERVICE            Dividend of 2.017525030%, Claim No. 6              7100-000                                       622.92                  0.00

                                                                                ACCOUNT TOTALS                                     25,000.00           25,000.00                   $0.00
                                                                                   Less: Bank Transfers                                 0.00                0.00

                                                                                Subtotal                                           25,000.00           25,000.00
                                                                                   Less: Payment to Debtors                                                 0.00

                                                                                NET Receipts / Disbursements                     $25,000.00           $25,000.00
                Case 16-24792-LMI   Doc 85   Filed 10/30/19      Page 10 of 10

                                    Form 2                                                               Exhibit 9

                    Cash Receipts and Disbursements Record                                                Page: 4



Net Receipts:     $25,000.00                                                  Net            Net        Account
                                         TOTAL - ALL ACCOUNTS               Receipts    Disbursements   Balances
  Net Estate:     $25,000.00
                                         Checking # ******5096              25,000.00       25,000.00       0.00
                                                                           $25,000.00      $25,000.00      $0.00
